Citation Nr: 1518997	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12 23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis. 

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for chronic allergic conjunctivitis of the eyes.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected heart murmur, to include the threshold matter of the propriety of the severance of service connection for heart murmur.

6.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

7.  Entitlement to a compensable evaluation for hemorrhoids.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to a compensable evaluation for allergic rhinitis.

10.  Entitlement to a compensable evaluation for inguinal hernia with right testicle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, in April 2012 (which denied service connection for tuberculosis and chronic allergic conjunctivitis of the eyes, granted service connection and assigned a noncompensable ratings for bilateral hearing loss and allergic rhinitis, and denied increased ratings for degenerative arthritis of the thoracolumbar spine and hemorrhoids) and May 2013 (which granted service connection and assigned a 30 percent rating for a heart murmur, granted service connection and assigned a noncompensable rating for inguinal hernia and denied service connection for sinusitis, hepatitis and right testicle pain.)  

In January 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2015, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the February 2015 videoconference hearing the issues of hepatitis and sinusitis were incorrectly identified as claims for increase; however, the undersigned explained how service connection claims are substantiated, the Veteran was represented by his accredited representative and he has demonstrated knowledge of the requirements for substantiating service connection and increased rating claims.  A prejudicial deficiency in the conduct of the hearing has not been alleged.  Accordingly, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

A September 2013 rating decision found that there was clear and unmistakable error (CUE) in the grant of service connection for a heart murmur (to include valvular heart disease), and proposed to sever service connection for heart murmur.  A March 2014 rating decision implemented the severance, effective June 1, 2014.  

Although the Veteran did not specifically appeal the matter of the propriety of the severance of service connection for heart murmur, whether the severance of service connection for heart murmur was proper is a threshold question that must be resolved, and an appeal in that matter is implicitly part and parcel of the appeal in the broader increased rating issue at hand.  The issue has been characterized accordingly.

The Veteran had also disagreed with the denial of service connection for a disability manifested by right testicle pain.  However, during his January 2014 DRO hearing, he clarified that he was withdrawing the matter of service connection for right testicle pain and would address the associated symptoms in connection with his claim for an increased rating for inguinal hernia.  Accordingly, this matter was addressed by the DRO (and is characterized above) as entitlement to a compensable evaluation for inguinal hernia with right testicle pain.  

The matters of service connection for tuberculosis, hepatitis, chronic allergic conjunctivitis of the eyes and sinusitis as well as increased ratings for degenerative arthritis of the thoracolumbar spine, allergic rhinitis, inguinal hernia and heart murmur (including the propriety of the severance of service connection) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the February 2015 videoconference hearing, the Veteran withdrew his appeal seeking increased ratings for hemorrhoids and bilateral hearing loss; there is no question of fact or law remaining before the Board as to these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking increased ratings for hemorrhoids and bilateral hearing loss; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record at the February 2015 videoconference hearing, the Veteran withdrew his appeal seeking increased ratings for hemorrhoids and bilateral hearing loss.  Thus, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeals seeking compensable ratings for hemorrhoids and bilateral hearing loss are dismissed.


REMAND

As to the remaining matters on appeal, on review of the record, the Board has found that further development is needed for VA to fulfill its duty to assist the Veteran in substantiating his claims.

Regarding the heart murmur claim, the evidence of record reflects that a July 2012 Heart Conditions examination noted that "auscultation of the heart reveals heart murmur SEM II/VI" and echocardiogram showed cardiac hypertrophy and left atrial enlargement.  The Veteran was diagnosed with heart murmur and valvular heart disease and the examiner opined that the Veteran's heart murmur was related to service.  Accordingly, a May 2013 rating decision granted service connection for heart murmur (claimed as chest pain).

However, a March 2014 rating decision severed service connection for heart murmur based on a September 2013 VA medical opinion which found the July 2012 examiner "misinterpreted the history and wrote an erroneous opinion...indicating a clear and unmistakable error."  However, the September 2013 examiner did not provide an opinion as to the etiology of the Veteran's valvular heart disease.  The Veteran should be scheduled for a VA examination by a cardiovascular specialist in order to obtain an opinion as to the nature and etiology of the Veteran's heart disorder.  

The claim for a higher initial evaluation for heart murmur is intertwined with the issue of the propriety of severance of service connection for heart murmur.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, action on that claim is deferred pending additional development described below.

Regarding the claims of service connection for tuberculosis and hepatitis, the Veteran's service treatment records (STRs) and his post-service treatment records show findings of positive PPD (purified protein derivative) tuberculin tests.  These records also include laboratory findings that the Veteran had positive reactions on testing for hepatitis B (See laboratory test report dated in May 1994 and VA record dated February 27, 2014).  The Veteran has not been afforded a VA examination in connection with his tuberculosis claim and, although he underwent VA hepatitis examination in July 2012, the examiner provided explanation as to the positive prior hepatitis findings.  If fact, the examiner erroneously stated that the Veteran had never been diagnosed with a liver condition when, as noted, he has a prior diagnosis of a hepatitis B infection.  On remand, the Veteran is to be afforded a VA examination for an opinion as to the nature and likely etiology of any tuberculosis and/or hepatitis.  

The Veteran has testified that his service-connected allergic rhinitis, inguinal hernia and back disabilities have increased in severity (and symptoms of his allergic rhinitis are intertwined with his sinus and allergic conjunctivitis complaints, for which he seeks service connection).  The allegation of worsening of the severity of his claimed disabilities, and the prolonged intervening period since his most recent VA examinations (January 2012 VA back and respiratory conditions and July 2012 hernia examinations), require the Board to remand the claims for contemporaneous examinations to assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, an opinion is needed to clarify the relationship between the Veteran's service-connected allergic rhinitis and his claimed sinusitis and allergic conjunctivitis symptoms.  

Regarding the Veteran's allergic rhinitis, sinusitis and allergic conjunctivitis symptoms, the Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, the most recent treatment records are dated in July 2014.  On remand, records of any ongoing treatment for the Veteran's claimed disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his disabilities (heart murmur, tuberculosis, hepatitis, allergic conjunctivitis, allergic rhinitis, sinusitis, inguinal hernia and thoracolumbar spine), and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of VA treatment and from Reynolds Army Community Hospital should be obtained.  

2.  Thereafter, the RO should arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of his current heart disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  Based on an examination and interview of the Veteran and review of the claims file, the examiner should provide an opinion that responds to the following:

c.  Please identify, by medical diagnosis, each heart disability entity found, specifically indicating whether any diagnosis qualifies as heart murmur. 

b.  As to each diagnosed heart disability entity, please indicate when such was first manifested, and identify the most likely etiology, specifically including whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service. 

c.  If it is determined that the Veteran does not have a cardiovascular disorder, including heart murmur, the examiner should provide an opinion/certification in the light of all accumulated evidence, pertaining to whether the diagnoses of heart murmur and valvular heart disease on which service connection was predicated in the May 2013 rating action was clearly erroneous. 

If the examiner determines that the diagnosis was clearly erroneous, then the examiner must certify this determination and provide a summary of the facts, findings, and reasons supporting the conclusion.

3.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate specialist to determine the nature and likely etiology of his claimed tuberculosis and hepatitis.  All tests deemed necessary should be conducted, particularly any that will show whether the Veteran has tuberculosis and/or hepatitis (and what kind of hepatitis).  Based on a review of the claims file and examination of the Veteran, the examiner should respond to the following:  

a.  Please provide an opinion as to whether the Veteran currently has any residuals of tuberculosis other than a positive blood test, and if so, is at least as likely as not (a 50 percent or greater probability) that any diagnosed tuberculosis (or impairment related to the Veteran's positive PPD tuberculine tests) is related to or had its onset during the Veteran's period of service.  

b.  Please provide an opinion as to whether the Veteran currently has any form of hepatitis or residuals thereof, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hepatitis is related to or had its onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the positive PPD (and INH therapy) and hepatitis findings in the STRs and post-service treatment records.

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

4.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the nature, extent and severity of his service-connected thoracolumbar spine, hernia and allergic rhinitis disabilities (and the nature and etiology of his sinus and allergic conjunctivitis complaints).  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on the examination of the Veteran and review of the record, the examiner should address the following:

Thoracolumbar Spine

a.  All pertinent manifestations of the service-connected thoracolumbar spine disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis and abnormal kyphosis) and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.

b.  The examiner should specifically address whether there are any neurological abnormalities that are the result of the Veteran's thoracolumbar spine disability.  If there is any neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

c.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected thoracolumbar spine disability.

Hernia

The examiner should describe all pertinent manifestations of the Veteran's service-connected inguinal hernia with right testicle pain and note any resulting functional impairment, including a full description of the effects of his disability upon his ordinary activities, if any.  In particular, the examiner should comment as to whether the disability is now manifested by both right and left testicle pain, as alleged by the Veteran.  

Allergic Rhinitis/Allergic Conjunctivitis/Sinusitis

a.  The examiner should describe all pertinent manifestations of the Veteran's service-connected allergic rhinitis.  

b.  The examiner should also discuss whether the Veteran has sinusitis and/or symptoms of eye impairment, including allergic conjunctivitis.  As to each such additional impairment identified, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that it is part and parcel of/due to/or evolved from the Veteran's service-connected allergic rhinitis or whether it is a separate and distinct entity, with separate etiology and symptoms.  

c.  If it is found that the Veteran has sinusitis and/or symptoms of eye impairment, including allergic conjunctivitis, that are separate and distinct from his service-connected allergic rhinitis, the examiner should also provide an opinion as to whether each such additional impairment is due to the Veteran's service.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


